Citation Nr: 1451792	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  08-11 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected sinusitis, allergic rhinitis, and vernal conjunctivitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to September 1995.  

This case initially came before the Board of Veteran's Appeals (Board) on appeal of a December 2006 rating decision by the RO.

In October 2011 and April 2013 the Board remanded the claim for further development.  After completion of the requested development, the case has been returned to the Board.  The RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings of sleep apnea in service or for several years thereafter. 

2.  The currently demonstrated sleep apnea is not shown to be due to an event or incident of the Veteran's extensive period of active service or to have been caused or permanently made worse by the service-connected sinusitis, allergic rhinitis and vernal conjunctivitis. 

3.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to sleep apnea beginning in service.




CONCLUSION OF LAW

The Veteran's disability manifested by sleep apnea is not due to disease or injury that was incurred or aggravated in service; nor is it proximately due to, or the result of, or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in October 2006 and November 2011, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates in correspondence. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, identified private medical records, and lay statements in support of the Veteran's claim.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

The Board notes that the Veteran was also afforded a VA examination in January 2012 and an addendum opinion in April 2013.  The Veteran asserts that the January 2012 VA examination was inadequate because the examiner did not do a thorough examination.  The Board finds that the January 2012 examination is fully adequate and there is no prejudice to the Veteran as the examination addresses the medical evidence of record, the Veteran's assertions, and provides an explanation for all conclusions reached.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Analysis

The Veteran seeks service connection for obstructive sleep apnea, to include as secondary to a service-connected sinusitis, allergic rhinitis, and vernal conjunctivitis.  

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107. 

Initially, the Board finds against service connection on a direct basis.  The Board notes the Veteran's service treatment records are negative for any evidence of complaints of, treatment for, or diagnosis of sleep apnea during service.  Private medical records show that the Veteran was diagnosed with obstructive sleep apnea many years after service, and no evidence has suggested sleep apnea either began during service or is otherwise related thereto.  The January 2012 VA examiner opined that there is no objective evidence to support that the Veteran's diagnosis of sleep apnea originated during active service.  The examiner reported that although the Veteran reports snoring while in service, snoring cannot be automatically assumed to be secondary to sleep apnea and as she was not evaluated specifically for sleep apnea while in service there is no medical evidence in her records to support this diagnosis at the time of her military service.  Thus, in the absence of any competent evidence that shows the Veteran's obstructive sleep apnea had its onset during service, the Board finds that service connection for obstructive sleep apnea on a direct basis is not warranted.

In essence, the Veteran claims that her service connected sinusitis, allergic rhinitis and vernal conjunctivitis caused and/or aggravates her sleep apnea.   

Private medical records show that the Veteran was diagnosed with obstructive sleep apnea in February 2006.

The Veteran was afforded a VA examination in January 2012.  During the examination, the examiner diagnosed the Veteran with obstructive sleep apnea with symptoms of snoring and the use of a breathing assistance machine.  The examiner noted that the Veteran has a long standing history of allergic rhinitis/sinusitis by review of her records and self-reported history.  The examiner opined that the Veteran's service-connected conditions are less than 50% likely the cause of her sleep apnea, rationalizing that the literature supports a diagnosis of two types of sleep apnea either central or obstructive.  The examiner noted that the Veteran has obstructive sleep apnea which is traditionally related to collapse/obstruction of the oropharynx (back of the throat) and not the nasal passages.  The examiner reported that even if intermittent allergic rhinitis had led to inflammation of the Veteran's nasal passages leading to nasal inflammation leading to scar/obstruction (which is not supported by the literature), this would still less than 50% likely have led to her obstructive sleep apnea condition.  

An addendum to the January 2012 report was provided in April 2013.  In the April 2013 addendum, the VA examiner notes that the VA treatment records show that there has been no need to permanently increase the settings of the Veteran's breathing assistance machine.  The examiner reported that a temporary need for pressure increase was due to a leak in the system, not a medical condition.  The examiner states that, per records, the Veteran improves while on the machine.  The examiner notes that the allergic rhinitis is described as being well-controlled on medication.  Given the medical evidence of record, the examiner found that the Veteran's sleep apnea is not aggravated by her serviced-connected sinusitis, allergic rhinitis, and vernal conjunctivitis disabilities.  

In light of the evidence above, the Board finds the preponderance of the evidence to be against the Veteran's service connection claim, and it must be denied.  In the absence of competent evidence establishing a nexus between sleep apnea and the service-connected sinusitis, allergic rhinitis, and vernal conjunctivitis, service connection on a secondary basis for obstructive sleep apnea must be denied. 

The Board acknowledges that the Veteran has stated and submitted statements from her family members and friends that have alleged that her sleep apnea manifest in service or is caused or aggravated by her service-connected disabilities.  However, the Board does not find the Veteran or her family and friends are competent to testify regarding the etiological basis of her sleep apnea, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  Jandreau, 492 F.3d at 1377, n. 4.  Lay testimony is not competent in the present case, because the Veteran is not competent to state that her sinusitis, allergic rhinitis, and vernal conjunctivitis has caused or aggravated her obstructive sleep apnea.  Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected sinusitis, allergic rhinitis and vernal conjunctivitis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.


ORDER

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected sinusitis, allergic rhinitis, and vernal conjunctivitis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


